—Order, Supreme Court, New York County (Salvador Collazo, J.), entered on or about June 24, 1994, which denied plaintiffs motion to amend her notice of claim pursuant to General Municipal Law § 50-e (6), and granted defendant’s cross motion to dismiss the complaint for failure to comply with General Municipal Law § 50-e (2), unanimously affirmed, without costs.
Plaintiffs motion to amend her notice of claim, made over three years after the accident, was properly denied, defendant having already conducted and completed an investigation at the incorrect site set forth in the notice of claim. Where the municipality is misled by the erroneous notice of claim to conduct an investigation at the wrong site, this circumstance alone results in serious prejudice (Matter of Adlowitz v City of New York, 205 AD2d 369). Concur — Murphy, P. J., Sullivan, Rubin, Ross and Tom, JJ.